                                  U.S. PROBATION OFFICE

                        UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TENNESSEE

           PETITION FOR WARRANT FOR OFFENDER UNDER SUPERVISION

  Name of Offender: Tabatha Drake                                   Docket Number: 2:16-CR-15-001

  Name of Sentencing Judicial Officer:           The Honorable James P. Jones
                                                 United States District Judge

  Name of Presiding Judicial Officer:            The Honorable J. Ronnie Greer
                                                 United States District Judge

  Date of Original Sentence: April 25, 2013

  Original Offense: Conspiring to Possess With Intent to Distribute Oxycodone

  Class: C Felony                                                      Criminal History Category: II

  Original Sentence: 33 months imprisonment, followed by three (3) years supervised release

  Type of Supervision: Supervised Release

  Transfer of Jurisdiction from the Western District of Virginia to the Eastern District of
  Tennessee: March 1, 2016

  Modification of the Conditions or Term of Supervision August 10, 2016: The defendant shall
  serve eight (8) consecutive days in jail, as designated by the Bureau of Prisons. (Served February 2-9,
  2017)

  Revocation of Supervision August 7, 2017: Seven (7) months imprisonment, followed by two (2)
  years of supervised release.

  Date Supervision Commenced: January 2, 2018

  Date Supervision Expires: January 1, 2020

  Assistant U.S. Attorney: David L. Gunn

  Defense Attorney: Nikki Pierce

  Revocation Guideline Range: 4 to 10 months               Statutory Maximum: 16 months, 22 days



Case 2:16-cr-00015-JRG-MCLC Document 22 Filed 05/15/19 Page 1 of 6 PageID #: 225
  PETITION FOR WARRANT                                                                           Page 2
  FOR OFFENDER UNDER SUPERVISION
  RE: Tabatha Drake                                             Docket Number: 2:16-CR-15-001

                       *****************************************
                              PETITIONING THE COURT

  The probation officer believes that the offender has violated the following condition(s) of
  supervision:

  Violation Number     Nature of Noncompliance

         1             General Condition: The defendant shall not commit another federal, state
                       or local crime.

         2             General Condition: The defendant shall not unlawfully posses a controlled
                       substance. The defendant shall refrain from any unlawful use of a controlled
                       substance. The defendant shall submit to one drug test within 15 days of
                       release from imprisonment and at least two periodic drug tests thereafter, as
                       determined by the Court.

         3             Standard Condition No. 3: The defendant shall answer truthfully all
                       inquires by the probation officer and follow the instructions of the probation
                       officer.

         4              Standard Condition No. 7: The defendant shall refrain from excessive use
                       of alcohol and shall not purchase, possess, use, distribute, or administer any
                       controlled substance or any paraphernalia related to any controlled
                       substances, except as prescribed by a physician.

         5             Standard Condition No. 8: The defendant shall not frequent places where
                       controlled substances are illegally sold, used, distributed, or administered.

         6             Standard Condition No. 9: The defendant shall not associate with any
                       persons engaged in criminal activity and shall not associate with any person
                       convicted of a felony, unless granted permission to do so by the probation
                       officer.

         7             Standard Condition No. 11: The defendant shall notify the probation officer
                       within seventy-two hours of being arrested or questioned by a law
                       enforcement officer.

         8             Special Condition No. 5: Must participate in a program of mental health
                       treatment as approved by the probation officer, until such time as
                       the defendant has satisfied all requirements of the program.


                                                                                   PROB12C(REVOKE) - 12/2006

Case 2:16-cr-00015-JRG-MCLC Document 22 Filed 05/15/19 Page 2 of 6 PageID #: 226
  PETITION FOR WARRANT                                                                           Page 3
  FOR OFFENDER UNDER SUPERVISION
  RE: Tabatha Drake                                           Docket Number: 2:16-CR-15-001

                   On April 2, 2019, this offender failed to report for a surprise drug screen
                   through the Code-a-Phone system. As the offender was also being tested with
                   the Hay House, this officer excused this test and instructed her that she could
                   miss no more. On May 9, 2019, she again failed to report for a surprise drug
                   screen.

                   On May 13, 2019, this offender was instructed to report to the United States
                   Probation Office for a non-compliance meeting. The offender was asked to
                   submit to a drug screen. She was unable to produce a sample over a 2 hour
                   period. She eventually admitted to using “Acid” sometime in December
                   2018; Methamphetamine, Klonopin, and THC within the last 2-3 weeks. She
                   also admitted to this officer that she had used marijuana and
                   methamphetamine monthly since December. However, she refused to sign an
                   admission form as to this statement. The offender also disclosed that she
                   found the Klonopin at her mothers home while going through her belongings
                   after her recent death.

                    During this meeting the offender began to speak in irrational terms. She was
                   concerned that someone had been hanging out around her home at unwanted
                   times in the middle of the night. At first, this officer believed her fears to be
                   realistic, however the more she talked, the more irrational she became. A few
                   of the things she believed to be true are as follows: Whenever she is in
                   another room of her home and her kids are in another room, her ex husband
                   and ex mother in law begin talking to her children through the walls and/or
                   floor. She truly believes they are outside of her trailer talking to her kids, but
                   only when she leaves the room. She also believes that they are hiding out
                   under her trailer. The offender also stated that three males walk around her
                   car several times daily making weird noises. She claims that someone stole
                   “a few of her spark plugs” out of her car. The offender also stated that
                   someone is following her whenever she is driving. She reports they take
                   pictures of her and blow their horn at her, but only honk twice. She
                   specifically mentioned an incident at Sonic in Johnson City in which a Blue
                   F150 blocked her in and began snapping photos of her. The offender is so
                   paranoid in her own home, that she has began staying in hotels about one
                   week ago. She is currently residing at the Carnegie in Johnson City,
                   Tennessee. She failed to report that she had moved to this officer.

                   During this meeting at the office, the offender brought along with her,
                   Jennifer Barbe. Ms. Barbe is the offenders recent ex-stepmother. Ms. Barbe
                   was her stepmother for nearly 21 years. Ms. Barbe lives in San Antonio,
                   Texas, and was in town to retrieve the offenders 3 juvenile daughters. She
                   and the offender’s father became concerned about the offender and came to
                   get the children. The offender signed over temporary guardianship of the
                   children to Ms. Barbe. This officer briefly spoke with Ms. Barbe who was
                   also very concerned for the offender’s mental health status.

                                                                                   PROB12C(REVOKE) - 12/2006

Case 2:16-cr-00015-JRG-MCLC Document 22 Filed 05/15/19 Page 3 of 6 PageID #: 227
  PETITION FOR WARRANT                                                                           Page 4
  FOR OFFENDER UNDER SUPERVISION
  RE: Tabatha Drake                                           Docket Number: 2:16-CR-15-001

                   Due to the unsteady nature of the offenders mental health, this officer
                   instructed her to report to Crisis Stabilization Unit (CSU) in Johnson City for
                   a mental health evaluation. She was to follow all recommendations of that
                   agency. The offender stated that she had a dog at home and would like an
                   opportunity to have someone take care of him while she is away. In that case,
                   this officer gave her until 5:00 pm of May 14, 2019, to report to CSU. The
                   offender argued with this officer for approximately 20-30 minutes that she
                   did not need an evaluation or any drug treatment, but only wanted to go to
                   Texas to be with her children. This officer strongly directed that she follow
                   the instructions given.

                   On May 14, 2019, this officer contacted the offender at approximately 12:45
                   PM to check on her well being and make sure she was still prepared to report
                   to CSU. The offender immediately became verbally combative toward this
                   officer stating that this officer was just trying to ruin her life and that no one
                   will help her. She stated that she just woke up in her hotel room and someone
                   was standing in the room. She was crying hysterically and very much out of
                   control. This officer then instructed the offender to report to CSU
                   immediately and to contact this officer upon her arrival. She was angry,
                   cursed this officer, and hung up the phone.

                   This officer contacted the Carnegie Hotel by phone and spoke with the
                   Revenue of Rooms Director, Joel Dahlhauser. This officer asked Mr.
                   Dahlhauser if there had been any unusual female guests in his hotel during
                   the last few nights. He immediately knew who I was speaking of, and
                   reported that Ms. Drake checked in sometime during Mother’s Day weekend.
                   He reports that during her first night stay, she came to the desk stating that
                   someone was in her room. She demanded camera footage to know who the
                   person was. Mr. Dahlhauser also reported that very early on May 14, 2019,
                   at approximately 2:30 AM, this offender came to the front desk in a frantic
                   manner stating again that someone keeps coming to her room and the hotel
                   needs to do something about it. Eventually the Johnson City Police
                   Department was called. They met with the offender for about 20 minutes and
                   left without incident. Mr. Dahlhauser was very confident that this offender
                   was having some sort of emotional and mental health breakdown. At
                   approximately 2:10 PM, Mr. Dahlhauser called this officer and reported that
                   Ms. Drake had left the hotel with her belongings.

                   As of 4:00 PM, on May 14, 2019, the offender has failed to report to CSU as
                   instructed.

        10         Standard Condition No. 5: The defendant shall work regularly at a lawful
                   occupation, unless excused by the probation officer for schooling, training,
                   or other acceptable reasons.


                                                                                   PROB12C(REVOKE) - 12/2006

Case 2:16-cr-00015-JRG-MCLC Document 22 Filed 05/15/19 Page 4 of 6 PageID #: 228
  PETITION FOR WARRANT                                                                                Page 5
  FOR OFFENDER UNDER SUPERVISION
  RE: Tabatha Drake                                                 Docket Number: 2:16-CR-15-001

                         This offender was employed by Motel 6 and Arby’s shortly after her release
                         from the Bureau of Prisons in May 2018. She quit the job at Motel 6
                         sometime in August 2018 and began working full time with Arby’s. She
                         eventually transferred to an Arby’s closer to her home. She had secured that
                         home from working and saving money. In January 2019, the offender
                         reported she was fired from Arby’s for tardiness and calling in late/absent too
                         many times. She blames these events on having to get her daughter on or off
                         the school bus. In February 2019, she began working for Schooly Homes.
                         They take old school buses and make them into livable units. She was fired
                         from this job in March 2019 for not being able to keep up with the work. She
                         has been unemployed since this time and coincidentally on a down hill slope
                         of overall progression.

  Assessment of Flight/Danger and Bond Recommendation: Based on the offender’s conduct
  while on supervision, including a documented history of drug abuse, failure to attend treatment, and
  failure to maintain employment, Ms. Drake appears to be a danger to herself and the community.
  There appears to be no condition nor set of conditions that may mitigate this risk. Based upon her
  failure to report to the CSU as instructed, this officer believes Ms. Drake to be a risk of flight. This
  officer respectfully recommends she be detained pending a revocation hearing.

  Petitioning the Court to order:

  That a Warrant be issued and the defendant be ordered to appear in Court for a hearing to determine
  whether the term of supervision should be revoked.

  I declare under penalty of perjury that the foregoing is true and correct.

  Executed on May 14, 2019.

                                                         Respectfully submitted,
                                                                          2019.05.14
                                                                          16:53:41 -04'00'

                                                         Michael Ashley Newland
                                                         United States Probation Officer

  APPROVED:
                         2019.05.14 16:50:01
                         -04'00'
  _____________________________________
  Paul R. Harris                  Date
  Supervising United States Probation Officer

  MAN: mfw



                                                                                        PROB12C(REVOKE) - 12/2006

Case 2:16-cr-00015-JRG-MCLC Document 22 Filed 05/15/19 Page 5 of 6 PageID #: 229
  PETITION FOR WARRANT                                                                              Page 6
  FOR OFFENDER UNDER SUPERVISION
  RE: Tabatha Drake                                               Docket Number: 2:16-CR-15-001



  ORDER OF COURT:

  A Warrant is to be issued and the defendant is ordered to appear in Court for a hearing to determine
  whether the term of supervision should be revoked. This petition is to be placed under seal until the
  defendant is arrested or appears in Court.

  So ordered.

  ENTER.


                                        ______________________________
                                           ___
                                             ________
                                                _ _ _____
                                                       _ __________
                                        The Honorable
                                            Hoonorable J. Ronnie Greer
                                            H                      G
                                         United
                                            ted States District Judge
                                                                Jud




                                                                                      PROB12C(REVOKE) - 12/2006

Case 2:16-cr-00015-JRG-MCLC Document 22 Filed 05/15/19 Page 6 of 6 PageID #: 230
